Citation Nr: 1213351	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus with secondary parathyroid abnormality, kidney stones, elevated calcium levels, hypertension, neuropathy of the upper and lower extremities, and hypersensitivity to light, claimed as due to exposure to Agent Orange.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the claims.  

In a January 2008 statement, the Veteran reported that his complaints at discharge from service included visual disturbances and vivid nightmares.  The RO thereafter adjudicated a claim for service connection for posttraumatic stress disorder (PTSD).  See June 2008 rating decision.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, as shown on the title page. 

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that proceeding is of record.  

The Board notes that the Veteran was previously represented by a private attorney who had not been accredited to represent claimants before VA.  The Veteran was informed of this in a February 2012 letter from the Board, which gave him the option of representing himself, appointing an accredited Veteran's service organization, or appointing a different private attorney or agent.  The Veteran was also informed that if the Board did not receive a response from him or his new representative within 30 days of the date of the letter, it would assume that he wanted to represent himself.  Review of the claims folder does not reveal that the Veteran provided a response to this letter or that a new representative was appointed.  As such, the Board will proceed accordingly.  

The issue of entitlement to service connection for headaches has been raised by the record and acknowledged by the RO, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate any of the issues on appeal.  

The Veteran seeks entitlement to service connection for several disorders that he claims are due to his exposure to Agent Orange while stationed in Korea.  He reports being stationed at Camp Humphreys and at a very obscure site near the Demilitarized Zone (DMZ) called Site 200, which was a master direction center.  The Veteran indicated that Site 200 was actually a Korean Air Force site but that the United States Air Force and Army had a part in the site.  See e.g. April 2011 hearing transcript.  Available service personnel records reveal that the Veteran had service in Korea between June 1966 and November 1967 and that he served with the Eighth Army HHB 38th Arty Bde.  See e.g., DD 214.  

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b.  

Given the timeframe during which the Veteran was stationed in Korea, his exposure to herbicides cannot be conceded.  The VA Adjudication Procedure Manual provides, however, that if the Veteran served in a unit other than one listed in block M21-1MR, Part VI, 2.B.6.b, and during a period that was not between April 1, 1968, and August 31, 1971, a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis.  See M21-1MR, Part VI, 2.B.6.d.  

Given the assertions raised by the Veteran, particularly during his April 2011 Board hearing, the Board finds that the claim for service connection for type II diabetes mellitus (with secondary parathyroid abnormality, kidney stones, elevated calcium levels, hypertension, neuropathy of the upper and lower extremities, and hypersensitivity to light, as styled by the RO) should be remanded for the development outlined in M21-1MR, Part VI, 2.B.6.d.  

The Veteran's service treatment records are not available.  See e.g., April 2008 VA Form 3101; May 2008 Memorandum.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Veteran reports receiving in-service treatment related to kidney stones while stationed in Korea.  See August 2009 statement in support of claim.  On remand, the RO/AMC should attempt to obtain morning reports regarding this alleged treatment.  

Review of the claims folder reveals that the Veteran's previous representative submitted VA treatment records, which included a January 2007 compensation and pension Agent Orange examination note conducted at the VA Healthcare Network Upstate New York.  Although the RO obtained the Veteran's treatment records from this facility dated between May 2005 and May 2006, which were printed in March 2007, the records obtained by the RO did not include this January 2007 examination report, and the copy submitted by the Veteran is incomplete.  On remand, the RO/AMC must make efforts to obtain the Veteran's complete VA treatment records from the VA Healthcare Network Upstate New York dated between May 2006 and April 2007, to include a complete copy of the January 2007 Agent Orange examination report.  Recent VA treatment records should also be obtained.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has reported continuous symptoms of an acquired psychiatric disorder since his discharge from service, and the post-service medical evidence reveals that he is being treated for depression and anxiety.  In light of the foregoing, the RO/AMC should schedule the Veteran for an appropriate VA examination in conjunction with this claim.  

The claim for entitlement to a TDIU is inextricably intertwined with the claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, this claim is deferred pending the above development. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) for a complete unit history, to include verification of the Veteran's alleged exposure to herbicides while stationed in Korea (at Camp Humphreys and Site 200, as alleged) between June 1966 and November 1967.  See M21-1MR, Part VI, 2.B.6.d.  Document all efforts made in this regard.  

2.  Make arrangements to obtain morning reports regarding the treatment the Veteran received for kidney stones while he was stationed in Korea. 

3.  Obtain the Veteran's complete VA treatment records from the VA Healthcare Network Upstate New York dated between May 2006 and April 2007, to include a complete copy of the January 2007 compensation and pension Agent Orange examination report.  Records from this facility dated since July 2009 should also be obtained.  

4.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its clinical onset during active duty or is related to any in-service disease, injury or event.  The examiner must address the Veteran's contention that he has had continuous symptoms since his discharge from service and should be notified that service treatment records are not available.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



